                                                                                                      E-FILED
                                                                      Thursday, 20 June, 2019 02:50:14 PM
                                                                             Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS

CURTIS LOVELACE, LOGAN LOVELACE,
LINCOLN LOVELACE & CHRISTINE
LOVELACE ON BEHALF OF HER MINOR
SON LARSON LOVELACE,

                       Plaintiffs,
       v.                                             Case No. 17 CV 01201

DET. ADAM GIBSON, POLICE CHIEF                        The Honorable Judge Sue Myerscough
ROBERT COPLEY, SGT. JOHN SUMMERS,
LT. DINA DREYER, DET. ANJANETTE
BISWELL, UNKNOWN QUINCY POLICE
OFFICERS, GARY FARHA, CORONER
JAMES KELLER, THE CITY OF QUINCY,
AND COUNTY OF ADAMS,

                       Defendants.

                       DEFENDANTS’ UNOPPOSED MOTION
                  TO EXTEND TIME TO FILE DISPOSITIVE MOTIONS

       NOW COME Det. Adam Gibson, Police Chief Robert Copley, Sgt. John Summers, Lt.

Dina Dreyer, Det. Anjanette Biswell, and the City of Quincy (hereinafter “the Quincy

Defendants”), and Gary Farha, James Keller, and the County of Adams (hereinafter “the Adams

County Defendants”), by and through their attorneys, Ellen K. Emery of the law firm of Ancel

Glink, P.C., and James A. Hansen of the law firm of Schmiedeskamp, Robertson, Neu &

Mitchel LLP, and for their Unopposed Motion to Extend Time to File Dispositive Motions for an

additional fourteen (14) days state as follows:

       1.      Discovery in this case was completed on May 16, 2019.

       2.      There is an order in place ordering that dispositive motions are to be filed by June

24, 2019. The Defendants are preparing their Motions for Summary Judgment.




                                                  1
        3.      The undersigned attorney for the Quincy defendants is the handling attorney for

this case and has principal responsibility for the preparation of the Motion for Summary

Judgment, including the Local Rule 7.1 Statement of Fact.

        4.      Since the undersigned counsel ‘s trial ended in late May in Limon v. City of Joliet,

et al., Case No. 15 CV 1989, counsel has been working on the following matters, in addition to

the Motion for Summary Judgment in this case:

                a.       Trial preparation in Schmalz v. Village of North Riverside, Case No. 13

CV 8012      pending in the Northern District of Illinois;

                b.       Briefing on an appellate brief in Beaman v. Town of Normal, et al., 4-16-

0527 in the Fourth District Appellate Court on remand from the Illinois Supreme Court;

                c.       Massive discovery issues (35,000+ documents) in Hanna v. City of

Chicago, 06 CH 19422 in Cook County, on remand from the First District Appellate Court;

                d.       Receipt of thirty-two (32) new case files as litigation supervisor from a

municipality that fired its former law firm and the files are in disarray, are missing documents,

and some arrived with default judgments against the client and others with short trial dates;

                e.       Extensive discovery completion in Palmer v. City of Decautor, Case No.

17 CV 4368, pending in the Central District of Illinois; and

                f.       Other matters.

        5.      Counsel for the Plaintiffs in this case has indicated that they will not oppose this

motion, so long as the trial date of October 15, 2019 remains unaffected. This motion does not

affect that trial date, nor the date for the final pretrial.

        6.      This motion is not being brought for purposes of harassment or delay, and will not

affect the dates for final pretrial or trial of this matter.



                                                      2
       WHEREFORE, all Defendants respectfully request an order of this Court extending the

time for them to file dispositive motions to July 8, 2019.

                                                      Respectfully submitted,


                                              /s/ Ellen K. Emery
                                             ELLEN K. EMERY / ARDC# 6183693
                                             One of the attorneys for Defendants
                                             Adam Gibson, Robert Copley, John Summers,
                                             Dina Dreyer, Anjanette Biswell and
                                             the City of Quincy


Thomas G. DiCianni (ARDC #3127041)
Ellen K. Emery (ARDC # 6183693)
Justin DeLuca (ARDC #6308867)
Ancel Glink, PC
Attorneys for Quincy Defendants
312 782-7606/Fax: 312 782-0943
tdicianni@ancelglink.com
eemery@ancelglink.com
jdeluca@ancelglink.com

                                              /s/James A. Hansen
                                              JAMES A. HANSEN / ARDC# 6244534
                                              One of the attorneys for Defendants
                                              Gary Farha, James Keller, and County of Adams

James A. Hansen (ARDC #6244534)
Daniel M. McCleery (ARDC #6321087)
Schmiedeskamp, Robertson, Neu & Mitchell LLP
Attorneys for Adams County Defendants
525 Jersey
Quincy, IL 62301
217 223-3030/Fax: 217 223-1005
jhansen@srnm.com
dmccleery@srnm.com




                                                 3
                              CERTIFICATE OF SERVICE

      The undersigned, one of the attorneys of record herein, hereby certifies that on June 20,

2019, the foregoing DEFENDANTS’ UNOPPOSED MOTION TO EXTEND TIME TO

FILE DISPOSITIVE MOTIONS was e-mailed to the below counsel of record:

Jonathan Loevy                             jon@loevy.com

Tara Thompson                              tara@loevy.com

James L. Palmer                            jpalmer@slpsd.com; smast@slpsd.com



                                          /s/ Ellen K. Emery
                                          ELLEN K. EMERY / ARDC# 6183693
                                          ANCEL GLINK, P.C.
                                          140 South Dearborn Street, Sixth Floor
                                          Chicago, Illinois 60603
                                          Telephone:     (312) 782-7606
                                          Facsimile:     (312) 782-0943
                                          E-Mail:        eemery@ancelglink.com




                                              4
